DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species A: a handheld probe comprising an auxiliary ECG connector configured to electrically couple one or more auxiliary ECG leads to the handheld probe (Claims 1-13 and 19-20, presented in Fig. 3)
Species B: a clinical data acquisition device including an auxiliary ECG assembly that includes a wireless transmitter configured to wirelessly transmit acquired ECG data (Claims 14-16, presented in Fig. 7)
Species C: a clinical data acquisition device comprising an auxiliary ECG assembly electrically connected between a first and second cable (Claim 17, presented in Fig. 10); and
Species D: a clinical data acquisition device comprising an auxiliary ECG assembly in the form of a plurality of ECG electrodes located at a sensor face (Claim 18, presented in Fig. 9)
The species are independent or distinct because the species as claimed, requires a mutually exclusive characteristic not required for the other species (leads directly wired to the ultrasound probe or provided in hardware separate from the probe for wireless communication). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 9-10 and 19-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Prior art applicable to one species would likely not apply to the features of other species.
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Kevan Morgan on 09/02/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-13 and 19-20 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-18 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (US 20110295108). 

With respect to claim 9, Cox teaches a clinical data acquisition device, comprising:
a handheld probe including at least one sensor configured to acquire physiological data of a patient (Para [0123], “The probe 1140 is employed in connection with ultrasound-based visualization of a vessel, such as a vein… visualization gives real time ultrasound guidance and assists in reducing complications typically associated with such introduction, including inadvertent arterial puncture, hematoma, pneumothorax, etc”; (Para [0125], “a clinician employs the ultrasound imaging portion of the system 1110 to determine a suitable insertion site and establish vascular access” Wherein ultrasound probe 40 acquires physiological data associated with a patient’s vasculature for the determination of a puncture site, and wherein the determination of a suitable puncture site is inherently based on physiological characteristics of a patient’s vasculature); and
an auxiliary electrocardiogram (ECG) assembly including a plurality of ECG leads configured to acquire ECG data of the patient, the auxiliary ECG assembly being communicatively coupleable to the handheld probe (Para [0071], “the probe can also be employed to control some or all ECG-related functionality, or third modality, of the catheter placement system 10, as described further below.”)

    PNG
    media_image1.png
    349
    435
    media_image1.png
    Greyscale
 
As shown above, ECG lead/electrode pairs 158 (also shown in Figs 13D and 14B) are part of an auxiliary ECG assembly that is controlled by ultrasound probe 40, therefore, the ultrasound probe 40 is communicatively coupled to auxiliary ECG assembly 50. 

With respect to claim 19, Cox teaches a clinical data acquisition system, comprising:
a handheld probe including at least one sensor configured to acquire physiological data of a patient (Para [0123], “The probe 1140 is employed in connection with ultrasound-based visualization of a vessel, such as a vein… visualization gives real time ultrasound guidance and assists in reducing complications typically associated with such introduction, including inadvertent arterial puncture, hematoma, pneumothorax, etc”; (Para [0125], “a clinician employs the ultrasound imaging portion of the system 1110 to determine a suitable insertion site and establish vascular access” Wherein ultrasound probe 40 acquires physiological data associated with a patient’s vasculature for the determination of a puncture site, and wherein the determination of a suitable puncture site is inherently based on physiological characteristics of a patient’s vasculature);
an auxiliary electrocardiogram (ECG) assembly including a plurality of ECG leads configured to acquire ECG data of the patient, the auxiliary ECG assembly being communicatively coupleable to the handheld probe (Para [0071], “the probe can also be employed to control some or all ECG-related functionality, or third modality, of the catheter placement system 10, as described further below.”)

    PNG
    media_image1.png
    349
    435
    media_image1.png
    Greyscale
 
As shown above, ECG lead/electrode pairs 158 (also shown in Figs 13D and 14B) are part of an auxiliary ECG assembly that is controlled by ultrasound probe 40, therefore, the ultrasound probe 40 is communicatively coupled to auxiliary ECG assembly 50; and
a mobile clinical viewing device communicatively coupled to the ultrasound probe, the mobile clinical viewing device including a display configured to display the acquired physiological data of the patient and the acquired ECG data of the patient (See Fig. 2 below, wherein a mobile clinical viewing device 30 is shown to be communicatively coupled to ultrasound probe 40, Also see Fig. 4 below, wherein the acquired physiological data is shown to be displayed)

    PNG
    media_image2.png
    319
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    393
    558
    media_image3.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 10-11, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppmann (US 2014/0323865), in view of Cox (US 20110295108).


With respect to claims 1, 8, 10-11, Hoppmann teaches handheld probe (10) that includes at least 1 sensor configured to acquire ultrasound data of a patient (Para [0023], “the detection end 18 of the probe housing 16 may define a contact surface 22 configured to be positioned directly adjacent to a patient's skin when capturing ultrasound images from a location external to the patient's body”), comprising:
a housing and an ultrasound sensor at least partially surrounded by the housing (Abstract, “an ultrasound probe including a housing and at least one transducer element disposed within the housing” Wherein the transducer elements 24 are ultrasound sensors disposed within a housing, See Para [0024]);
a connector at least partially exposed by the housing (Para [0040], “as shown in the illustrated embodiment, one or more fastening clips 166 may be coupled to or formed integrally with the ultrasound probe 112” See Fig. 4 below)

    PNG
    media_image4.png
    469
    669
    media_image4.png
    Greyscale

As shown above in Fig. 4, the ultrasound probe housing comprises a connector 166 for the attachment of an auscultation sensor 114. Furthermore, the ultrasound probe 112 and auscultation sensor 114 are communicatively coupled through communicative cable 38 to module 28, therefore, are electrically coupled.
However, Hoppmann does not explicitly teach an electrocardiogram (ECG) with one or more ECG leads for simultaneously acquiring ECG and ultrasound data.  
In the field of ultrasound imaging and ECG, Cox teaches an electrocardiogram (ECG) with one or more ECG leads for simultaneously acquiring ECG and ultrasound data (Para [0071], “the probe can also be employed to control some or all ECG-related functionality, or third modality, of the catheter placement system 10, as described further below.”)

    PNG
    media_image1.png
    349
    435
    media_image1.png
    Greyscale
 
As shown above, ECG lead/electrode pairs 158 (also shown in Figs 13D and 14B) are part of an auxiliary ECG assembly that is controlled by ultrasound probe 40, therefore, the ultrasound probe 40 is communicatively coupled to auxiliary ECG assembly 50.
One of ordinary skill in the art would have recognized a problem or need in the art, which would include a design need or market pressure to solve the problem of large equipment required for obtaining various forms of physiological data and/or images. Therefore, one of ordinary skill would have been led by a finite number of identified, predictable solutions (the connection of a sensor to an ultrasound probe as taught by Hoppmann) to the recognized need or problem. It would be obvious to try modifying the system of Hoppmann with the implementation of ECG electrodes (or any sensor) communicatively and electrically coupled to an ultrasound probe (wherein the connection of a sensor to an ultrasound probe is shown in Fig. 4 of Hoppmann), thus, allowing for the acquisition of various forms of physiological data simultaneously in a single handheld device.
More specifically, in the context of acquiring ECG data simultaneously with ultrasound data, Cox teaches utilization of ECG leads/electrodes employed with ultrasound guidance for the assessment of a patient’s vasculature. One of ordinary skill would have had a good reason to pursue the known option of ECG leads/electrodes connected to an ultrasound probe, within his or her technical grasp with the anticipation of success.
Examiner points to the court decision of Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969), wherein it is stated, “All of the component parts were known in the prior art. The only difference was the combination of the "old elements" into a single device by mounting them on a single chassis. The Court found that the operation of the heater was in no way dependent on the operation of the other equipment, and that a separate heater could also be used in conjunction with a standard paving machine to achieve the same results…those skilled in the art the use of the old elements in combination would have been obvious”.
Therefore, before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the apparatus of Hoppmann through the implementation of ECG leads/electrodes of Cox, onto the probe housing of Hoppmann with a reasonable expectation of success, in that, the operation of the ultrasound probe of Hoppmann is in no way dependent upon the operation of the ECG leads/electrodes of Cox, and therefore, it would have been obvious for one of ordinary skill in the art to have tried to use these elements in combination to remedy the problem stated above. 
	The motivation being to eliminate the requirement of using multiple forms of large equipment when needing to acquire various forms of physiological data during the treatment of a patient within a hospital setting. This case being the combination of ECG leads/electrodes with an ultrasound probe to simultaneously acquire ECG and ultrasound image data in a single device.

With respect to claim 4, Hoppmann in view of Cox teaches the handheld probe of claim 1, and Hoppmann further teaches wherein the handheld probe is configured to simultaneously acquire ultrasound data via the ultrasound sensor and acoustic data via an auscultation sensor (Para [0022], “the disclosed device 10 may allow for a simultaneous ultrasound and auscultatory examination to be performed on a patient. As will be described in greater detail below, the moving ultrasound images and sounds captured using the device 10 may be combined to produce an auscultatory ultrasound image(s), which may then be broadcast/displayed to a physician (and/or patient) for immediate analysis and/or stored for subsequent analysis.”)
However, Hoppmann does not teach an electrocardiogram (ECG) with one or more ECG leads for simultaneously acquiring ECG and ultrasound data.
See explanation of obviousness above (rejection of claims 1, 8, and 10-11), wherein Cox teaches the need for simultaneously acquiring ECG data and ultrasound image data for guidance of needle/catheter placement in a patient’s vasculature. It would have been obvious for one of ordinary skill in the art to have tried combining the ultrasound probe connector 166 of Hoppmann with the ECG leads/electrodes of Cox, with the reasonable expectation of success.

With respect to claim 13 and 20, Hoppmann teaches the clinical data acquisition device of claims 11 and 19, wherein an auscultation device is capable of being adhesively attached to an ultrasound probe (Para [0040], “the auscultation device 114 may be coupled to the ultrasound probe 112 using any other suitable means, such as mechanical fasteners (e.g., bolts, screws and the like), retaining brackets, hook-and-loop fasteners (e.g., Velcro), tape, glue and/or any other suitable attachment or coupling means.”)
However, Hoppmann does not teach an ECG connector configured couple one or more auxiliary ECG leads to the handheld probe.
In the field of ultrasound imaging and ECG, Cox teaches an ECG connector (Para [0099], “Two ECG lead/electrode pairs 158 extend from the fin connector 156 for placement on the shoulder and torso or other suitable external locations on the patient body.” See Fig. 14A below)

    PNG
    media_image5.png
    316
    464
    media_image5.png
    Greyscale

See explanation of obviousness above (rejection of claims 1, 8, and 10-11), wherein Cox teaches the need for simultaneously acquiring ECG data and ultrasound image data for guidance of needle/catheter placement in a patient’s vasculature. It would have been obvious for one of ordinary skill in the art to have tried combining the ultrasound probe connector 166 of Hoppmann with the ECG leads/electrodes of Cox, with the reasonable expectation of success.
Furthermore, it would have been obvious to one of ordinary skill in the art to have combined the elements of ECG lead/electrode connector 156 with the adhesive coupling means of Hoppmann to improve similar devices (ultrasound imaging probe) and expect the predicable result of the ECG leads/electrodes being securely connected to an ultrasound probe and easily removed after an imaging procedure, thus, allowing for an operator to simultaneously obtain ECG data and ultrasound image data as taught by Cox. 
The motivation being to allow an operator to quickly and securely connect ECG leads/electrodes to an ultrasound probe and easily remove after an imaging procedure.

With respect to claim 5, Hoppmann teaches the handheld probe of claim 1, further comprising:
an auscultation sensor (Para [0044], “the auscultation device 114 may, optionally, include a built-in speaker 172 coupled to the acoustic receiver(s) 115 to allow auscultation sounds detected by the receiver(s) 115 to be broadcast to the user.”),
wherein the handheld probe is configured to simultaneously acquire ultrasound data via the ultrasound sensor and auscultation data via the auscultation sensor (Para [0004], “an enhanced ultrasound device that allows for ultrasound and auscultatory examinations to be conducted simultaneously”; (Para [0019], “an acoustic receiver may be integrated into or otherwise incorporated within a given ultrasound probe to allow for auscultatory sounds to be captured and recording simultaneously with the capturing of ultrasound images”). 
However, Hoppmann does not teach wherein the handheld probe is configured to simultaneously acquire ultrasound data via the ultrasound sensor and ECG data via the one or more auxiliary ECG leads.
See explanation of obviousness above (rejection of claims 1, 8, and 10-11), wherein Cox teaches the need for simultaneously acquiring ECG data and ultrasound image data for guidance of needle/catheter placement in a patient’s vasculature. It would have been obvious for one of ordinary skill in the art to have tried combining the ultrasound probe connector 166 of Hoppmann with the ECG leads/electrodes of Cox, with the reasonable expectation of success.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppmann (US 2014/0323865), as applied to claim 19, in view of Cox (US 20110295108), as applied to claims 1, 8, 10-11, and 13, and further in view of Poland (US 2010/0160785).
	

With respect to claims 2, Hoppmann as modified teaches the handheld probe of claims 1 and 19. 
However, Hoppmann as modified does not teach an ECG connector and/or a magnet configured to magnetically couple the one or more auxiliary ECG leads to the handheld probe.
In the field of ultrasound imaging and ECG, Cox teaches an ECG connector (Para [0099], “Two ECG lead/electrode pairs 158 extend from the fin connector 156 for placement on the shoulder and torso or other suitable external locations on the patient body.” See Fig. 14A below)

    PNG
    media_image5.png
    316
    464
    media_image5.png
    Greyscale

As shown above, the ECG leads/electrodes 158 extend from connector 156. 
In the field of wireless ultrasound probes, Poland teaches a magnet configured to magnetically couple a connector (Para [0051], “The mating end piece 304 of the cable connector 302 similarly does not need to be projecting or recessed, but can also be flush with the end of the connector 302 and is made of a magnetized material which attracts to the mating area 316 of the probe… but by magnetic attraction which can provide both keying (by polarity) and self-seating”).
Furthermore, it would have been obvious for one of ordinary skill in the art to have combined the magnetic mating area 316 as taught by Poland with the modified system of Hoppmann in view of Cox to yield the predictable result of a quick self-seating ECG lead/electrode with the mating end of a fin connector. 
See explanation of obviousness above (rejection of claims 1, 8, and 10-11), wherein Cox teaches the need for simultaneously acquiring ECG data and ultrasound image data for guidance of needle/catheter placement in a patient’s vasculature. It would have been obvious for one of ordinary skill in the art to have tried combining the system of Hoppmann as modified by Cox with a magnetic connector, with the reasonable expectation of success that the ECG electrodes of Cox would quickly mate with an ultrasound probe, and therefore, also allow for the easy removal of ECG lead/electrode. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppmann (US 2014/0323865), in view of Cox (US 20110295108), as applied to claims 1, 8, 10-11, and 13, and further in view of Belanger (US 2019/0247012). 


With respect to claims 3, Hoppmann as modified teaches the handheld probe of claim 1.
However, Hoppmann as modified does not teach a snap fit connector. 
In the field of ultrasound imaging, Belanger teaches a snap fit connector (Para [0089], “one ultrasound transducer array and the at least one thermoacoustic transducer array to a connector… to the connector using a snap-fit connection”).  
It would have been obvious for one of ordinary skill in the art to have combined the system of Hoppmann as modified with the snap-fit configuration as taught by Belanger to yield the predictable results of (providing a stable connection between the snap-fit connector and the mating end of an ECG lead).
The motivation being to securely fasten the mating end of ECG lead(s) to the ultrasound probe, thereby, preventing the separation of the leads from the probe during a scanning procedure. 
See explanation of obviousness above (rejection of claims 1, 8, and 10-11), wherein Cox teaches the need for simultaneously acquiring ECG data and ultrasound image data for guidance of needle/catheter placement in a patient’s vasculature. It would have been obvious for one of ordinary skill in the art to have tried combining the ultrasound probe connector 166 of Hoppmann with the ECG leads/electrodes of Cox, and the snap-fit connector of Belanger with the reasonable expectation of success for secure connection of ECG leads/electrodes to an ultrasound probe. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppmann (US 2014/0323865), in view of Cox (US 20110295108), as applied to claims 1, 8, 10-11, and 13, and further in view of Ramireddy (Ramireddy, Archana, Edward D. Light, and Stephen W. Smith. "Ultrasound probe with integrated ECG lead: feasibility study." Ultrasonic imaging 29.3 (2007): 195-198.).

	

With respect to claims 6-7, Hoppmann as modified teaches the handheld probe of claim 1. 
However, Hoppmann as modified does not teach a plurality of ECG electrodes at a sensor face of the handheld probe or electrical contacts substantially flush with an outer surface of the housing.
In the field of ultrasound imaging, Ramireddy teaches an ECG electrode at a sensor face of the handheld probe See Fig. 1 below.

    PNG
    media_image6.png
    406
    317
    media_image6.png
    Greyscale

As shown in Fig. 1 above, the proposed ultrasound probe face consists of 2 ECG electrodes that are substantially flush with the outer surface of the housing. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hoppmann as modified by combining prior art elements (ECG electrodes on a transducer face) to known methods (simultaneously acquiring ultrasound images and ECG data) to yield predictable results (acquire ultrasound images and ECG data without the need for separate instruments).  Furthermore, it would be obvious for the ECG electrical contacts to be substantially flush with the outer surface of the housing to allow for sufficient contact on a patient’s skin. 
	The motivation being (Abstract, “to minimize the number of devices needed to collect cardiac information.”) as taught by Ramireddy.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppmann (US 2014/0323865), in view of Cox (US 20110295108), as applied to claims 1, 8, 10-11, and 13, and further in view of  https://www.alibaba.com/product-detail/12-PIN-connector-type-ECG-machine_60799683764.html (hereinafter Alibaba.com). 

With respect to claim 12, Hoppmann as modified teaches the clinical data acquisition device of claim 11. 
However, Hoppmann as modified does not teach a clip that at least partially surrounds a conductive sleeve.
This is taught by Alibaba.com, wherein as shown in the figure below are ECG leads including clips for partially surrounding conductive sleeves or posts

    PNG
    media_image7.png
    397
    889
    media_image7.png
    Greyscale

See explanation of obviousness above (rejection of claims 1, 8, and 10-11), wherein Cox teaches the need for simultaneously acquiring ECG data and ultrasound image data for guidance of needle/catheter placement in a patient’s vasculature. It would have been obvious for one of ordinary skill in the art to have tried combining the ultrasound probe connector 166 of Hoppmann with the ECG leads/electrodes of Cox, with the reasonable expectation of success.
Furthermore, it would have been obvious to one of ordinary skill in the art to have modified the system of Cox with a known technique in the art (ECG clips for attaching ECG leads to conductive posts or sleeves) to improve similar devices (ECG machines) for the acquisition of ECG signals to evaluate a patient’s heart.
The motivation being to increase long term use of the cable as taught by Alibaba.com (Product description). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793